Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20 – 23, 25 – 35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 20, a combination of limitations that an electrolytic fill comprising a material configured to conduct at least a portion of any fault current through the electrically conductive column and the electrically conductive layer. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 31, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 31, a combination of limitations that depositing electrolytic fill in the hole, the electrolytic fill comprising a material configured to conduct at least a portion of any fault current received by the ground member radially through the ground member, the electrolytic fill, and the electrically conductive layer. None of the reference art of record discloses or renders obvious such a combination.
claim 35, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 35, a combination of limitations that depositing electrolytic fill onto an exposed surface of native soil at the site; b. placing a hollow electrode horizontally on top of the electrolytic fill deposited onto the exposed surface of the native soil at the site; depositing electrolytic fill into the hollow electrode. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BINH B TRAN/Primary Examiner, Art Unit 2848